Citation Nr: 1728916	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-00 227A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard from September 1988 to September 1996, with various periods of active duty, active duty for training ("ACDUTRA"), and inactive duty for training ("INACDUTRA").  His personnel records confirm a period of ACDUTRA from October 1988 to February 1989 and a period of active duty from January 1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Des Moines, Iowa (hereinafter Agency of Original Jurisdiction ("AOJ")).

In May 2014, the Veteran testified at a travel board hearing, held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been review and associated with the Veteran's claims file.  

The Veteran's appeal has previously been before the Board.  In a September 2014 decision, the Board remanded the Veteran's claim for entitlement to an acquired psychiatric disorder, to include PTSD, back to the AOJ in order to provide the Veteran with a VA examination.  A review of the record indicates the Veteran was afforded a VA examination and that updated VA treatment records have been obtained and associated with the Veteran's claims file.  Therefore, the Board finds the AOJ has substantially complied with the September 2014 remand directives and that the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD and has not has a diagnosis of PTSD during the claim period.

2.  The Veteran does not have an acquired psychiatric disorder other than PTSD that manifested in service or that otherwise etiologically related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the September 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  A review of the evidentiary record shows the Veteran's service treatment records ("STRs") have been obtained, as have his VA medical records and all identified private medical records.  Following receipt of the Veteran's application for entitlement to service connection, the AOJ made several attempts to secure relevant private treatment records identified by the Veteran.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  However, in correspondence dated February 2011 and July 2011 the AOJ was advised that the identified medical records were no longer available or did not exist.  The Veteran was notified of the attempts taken and these negative responses in letters dated March 2011 and July 2011. 

Thereafter, in September 2012, the Veteran identified potentially relevant medical records at Central Iowa VA Medical Center ("VAMC") and the US Army Clinic at Rock Island.  The AOJ again made multiple requests for these records, but was unable to obtain any records on the Veteran's behalf.  The Veteran was advised of all actions taken by the AOJ and the negative responses received in numerous letters including those dated in January 2013, September 2013, and December 2013. 

The Veteran's claims file does however contain updated treatment records from the Omaha VAMC and the Iowa City VAMC.  Thus, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Board further finds that VA has satisfied its duty to assist the Veteran in developing his claim.  In numerous letters, including those dated in January 2013, August 2013, and November 2013, the AOJ alerted the Veteran of the information he should provide in order for the AOJ to verify his in-service reports of ammunitions explosions.  These letters additionally advised the Veteran of how and where he should submit such evidence and provided him with the proper forms.  However, despite numerous attempts to do so, the Veteran did not provide any additional details to assist the AOJ.  Furthermore, the Board finds there is no evidence which suggests the Veteran did not receive these notices from the AOJ. 

As mentioned in the introduction, the Veteran's claim was remanded by the Board in September 2014, so that the Veteran could be afforded a VA examination and medical opinion.  A review of the claims file shows the Veteran appeared for an in-person examination in November 2014.  This examination properly addressed the purported causal relationship between the Veteran's current psychiatric disabilities, including PTSD, and his reported in-service stressors. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During this November 2014 VA examination, the Veteran's pertinent medical history was noted by the examiner and a thorough rational was provided which explained, in detail, the findings and conclusions of the examiner.  Given this detailed rational and the supporting citations to the Veteran's medical history, the Board finds this November 2014 VA examination allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds this November 2014 examination and medical opinions are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. § 3.326.  

The Veteran was further provided the opportunity to appear and testify the undersigned Veterans Law Judge during a May 2014 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Lastly, the Board is aware the evidentiary record contains recent evidence that correspondence mailed to the Veteran has been returned as undeliverable.  For example, the Board's February 2015 notification letter was returned as undeliverable.  The AOJ performed an address verification in October 2014, but determined that the current address for the Veteran had not changed.  The Veteran should be reminded that, in the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

However, the Board does not find the fact that the Veteran did not receive recent correspondence, including the January 2015 Supplemental Statement of the Case ("SSOC"), unfairly prejudices the Veteran's appeal.  First, the Board observes the January 2015 Supplemental Statement of the Case ("SSOC") was addressed to both the Veteran and his representative from Disabled American Veterans.  Second, the Veteran's representative signed and returned the SSOC's 30-day waiver, which advised the Board that there was no additional evidence to submit and that the claim was ready for appellate review.  Third, the record further contains a December 2016 brief from the Veteran's representative, which addresses the merits of the claim.  Based on these facts, the Board finds there is ample evidence to conclude that the Veteran had constructive notice as the SSOC was properly sent and received by his authorized representative.  

Furthermore, there is no evidence the Veteran was prejudicially harmed by the not receiving the January 2015 SSOC or any other correspondence sent after the Board's September 2014 remand.   Notably, the Veteran was sent a letter advising him of the time and date of his VA examination in November 2014.  This letter was sent to the same address as the January 2015 SSOC.  However, the Veteran did receive the notification as to his VA examination and did report on the scheduled date at time.  Moreover, as explained in detail above, the Veteran has been provided with ample notice and correspondence throughout the pendency of his appeal which has advised the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  

Based on the above actions by the AOJ, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the issue on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Rules and Regulations for Entitlement to Service Connection:

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In statements to the Board the Veteran contends he developed PTSD as well as other psychiatric disabilities, including bipolar disorder, as a result of his military service.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

However, service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As applied to the Veteran's case, the Board will consider both the DSM-IV and DSM-5 in adjudicating the current Veteran's PTSD claim, in order to provide the Veteran with every benefit of the doubt.  

If it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010).

With regard to an actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  
That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau, 492 F.3d at 1376-77.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

That being the relevant law applicable to the Veteran's claim, the Board finds the evidence, even when considered in a light most favorable to his claim, does not warrant a finding of entitlement to service connection.  Specifically, the Board finds that the Veteran's psychiatric disabilities, including symptoms of PTSD, are not causally linked to his active duty service or periods of ACDUTRA service.  In reaching this determination, the Board has considered any and all psychiatric diagnoses reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of his claim for service connection.

However, even with this broad approach, the Board finds the competent and credible evidence of record do not establish that the Veteran has a current diagnoses for PTSD.  Second, the Board finds that there is no nexus between the Veteran's current acquired psychiatric disorder, including Bipolar disorder, and his active duty service, including periods of ACDUTRA.  

	i.  Entitlement to service connection for PTSD:

The Board finds the Veteran is not entitled to an award of service connection for PTSD.  Based upon a longitudinal review of the Veteran's medical records, and after affording him the greatest benefit of doubt, the Board does not find any credible evidence which established the Veteran has been diagnosed with PTSD. 

In statements to the Board, the Veteran contends his current psychiatric disability is the result of traumatic events he experienced while on active duty service.  For example, during his May 2014 hearing, the Veteran testified that although he was not directly involved in combat in Iraq, his duties included the "clean up" of combat operations in Iraq.  In written statements to the Board, the Veteran describes stressors during his training including misfired ammunitions.  He also describes seeing combat action, from a distance, during a brief period while he was stationed in the desert of Saudi Arabia. 

In addition to these in-service stressors, the Veteran described additional events in his personal life which he believes contributed to his current psychiatric disabilities.  During his service, specifically his overseas service, he also claims he had "a lot going on at home" that he could not properly address while he was away from his family.  He testified as to divorce, a dying mother, and the loss of his own children as stressors which happened while he was stationed overseas on active duty. 
As an initial matter, the Board finds that the combat provisions are not for application in the instant appeal.  As notes above, the Veteran denies that he experienced combat with the enemy and his STRs do not do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  Thus, the combat provisions are not for application.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

With respect to the non-combat stressors of misfired ammunitions and witnesses combat fire from a distance, the Board cannot find any credible information to substantiate this portion of the Veteran's appeal.  First, a review of the Veteran's STRs does not return any supporting evidence which corroborates the Veteran's claim that he served in Saudi Arabia during his active duty service.  Rather, this STRs confirm he was stationed overseas in Germany in 1991.  Despite multiple opportunities to do so, the Veteran has not provided any additional information which would allow VA to substantiate his claim of witnessing combat fire. 
Second, the Veteran's reported stressors of misfired ammunitions is not sufficient to warrant entitlement to service connection for PTSD.  Notably, a review of the STRs does not reflect any treatment for or complaints of trauma as a result of this reported event.  In fact, the Veteran's service treatment records do not reveal complaints, treatment, or diagnosis of any acquired psychiatric disorder.  Furthermore, the Board finds that the Veteran's reported stressor of misfired ammunitions does not meet the standard of "fear of hostile military or terrorist activity" as described in 38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds no competent or credible evidence which suggests the Veteran was exposed to an in-service stressor sufficient to establish an entitlement to service connection.  

Post-service medical records do not indicate the Veteran was diagnosed with PTSD.  In reaching this conclusion, the Board is aware of the medical records and lay statements which show the Veteran has received treatment from various VA medical centers for PTSD and PTSD symptoms.  For example, the medical records include outpatient treatment records, dated May 2012, from the Des Moines VAMC which show treatment for PTSD.  However, a closer review of these records indicates the Veteran reported a history of PTSD, but was not formally diagnosed with PTSD by any treating or examining psychiatrist or equally qualified physician. 

Similarly, later medical records show the Veteran has been treated for "symptoms of PTSD," but has not received a formal and credible diagnosis for PTSD.  For example, outpatient psychiatric records from the Iowa City VAMC show the Veteran was diagnosed with symptoms of PTSD, but did not meet the necessary diagnostic criteria for a formal PTSD diagnosis.  Therefore, the Board finds a review of the Veteran's post-service medical records does not show he has been diagnosed with PTSD by any examining or treating clinician. 

Most significantly, the Board finds the medical opinion and conclusion of the November 2014 VA examiner to be probative as to the Veteran's claim.  Following an in-person examination and review of the Veteran's medical records, the examiner concluded the Veteran did not meet the criteria for a diagnosis of PTSD.  Specifically, after applying the criteria of the DSM-V, the examiner explained the Veteran's reported stressors, of both in-service events and those in his personal life, did not meet the criteria for a traumatic event.  Even considering the Veteran's lay reports of witnessing combat at a distance, and being verbally threatened by a commanding officer, the VA examiner concluded this did not involve any exposure to or threat of harm sufficient to establish a PTSD diagnoses.  

The VA examiner additionally explained the Veteran's symptoms were not consistent additional criteria necessary for a PTSD diagnosis, specifically that he exhibited no avoidance of stimuli behaviors.  Rather, the examiner explained the Veteran's descriptions of in-service stressors and personal life stressors were very vague in nature and did not present a credible foundation for a PTSD diagnosis.  In explaining her conclusion further, the examiner cited to the Veteran's subjective reports of experiencing consistent symptoms of anxiety prior to, during, and following his active duty service.  Therefore, the examiner explained that the Veteran's symptoms of anxiety were not related to any in-service event or personal trauma during service, as he experienced symptoms both prior to and following his active duty service.  

The Board finds this November 2014 VA examination and medical opinion to be credible and entitled to significant weight.  The negative nexus opinion was rendered by the examiner following a thorough review of the Veteran's STRs and subsequent post-service medical records.  Furthermore, this opinion was supported by a reasoned analysis, with citations to relevant findings in the Veteran's medical records.

The Board is aware the Veteran's representative argued this November 2014 VA examination and opinion did not provide a reliable etiology statement as to the Veteran's current psychiatric disabilities.  However, this overlooks the issue on appeal.  As explained in detail above, the Veteran is seeking entitlement to service connection for PTSD due to his active duty and ACDUTRA service.  Thus, the VA examiner was asked only to explain whether the Veteran's current psychiatric disabilities, including PTSD, were related to any period of the Veteran's military service.  The Board finds the November 2014 VA examiner adequately explained that the veteran's current psychiatric disability is not related to his military service, due to the fact that he experienced symptoms prior to service and that there is no evidence to suggest his symptoms were aggravated during his active duty service.  Additionally, the VA examiner adequately explained that the Veteran's current symptoms do not meet the diagnostic criteria for PTSD.  Therefore, the Board finds this November 2014 VA examination and medical opinion are adequate and provide a rational conclusion sufficient to adjudicate the Veteran's claim.

Lastly, the Board has considered the Veteran's lay assertions of a history of PTSD.  With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).

That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less probative or persuasive than the post-service medical evidence finding that the Veteran does not meet the DSM-V criteria for PTSD.  Indeed, as noted above, psychiatric testing has been performed, and the November 2014 VA examiner relied on such testing as well as his expertise in psychiatry.  The Federal  Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).  

Therefore, based upon the above analysis, the Board finds the credible and competent medical evidence weights against the Veteran's claim for entitlement to an award of service connection for PTSD.  Namely, as described above, the evidence does not support a finding that the Veteran has been properly diagnosed with PTSD.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence against the claim for service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ii.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder:

Although the Veteran does not have a clinical diagnosis for PTSD, the medical evidence does establish that he has been formally diagnoses with other psychiatric disabilities, including a bipolar disorder, adjustment reaction, and anxiety disorder.   Therefore, the Veteran meets the first prong of entitlement to service connection.  - proof of a current mental health disability.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Thus, there is some indication that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD.  As such, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his claim encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.

However, even considering the evidence in a light most favorable to the veteran's claim, the Board finds the totality of the evidence does not support an award of service connection for an acquired psychiatric disorder. 

First, the Board observes the Veteran's STRs do not reflect any treatment for or complaints of any psychiatric symptoms during either the Veteran's ACDUTRA or active duty service.  Similarly, no psychiatric abnormalities were founds during the Veteran's May 1991 separation examination from active duty service, or any other examination during the Veteran's ACDUTRA service.  

Post-service medical records do not suggest the Veteran developed or was treated for any psychiatric disability within the presumptive period of his separation from active duty service.  Although the Board was not able to obtain the Veteran's treatment records, a negative response from his private physician indicates the Veteran received psychiatric counseling in 1995, several years following his separation from active duty service.  In statements to the Board, the Veteran indicates this counseling was to help him deal with traumatic events in his personal life, including a divorce from his wife and the still birth deaths of his children.  Therefore, based upon the Veteran's subjective lay statements, this initial post-service treatment was not related to any experience of his active duty or ACDUTRA service.

The Board does acknowledge the assertions made by the Veteran that he has had continuity of symptomatology or frequent or persistent symptoms of anxiety and depression after his active duty service.  The Veteran is competent to report observable psychiatric symptoms.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  However, neither the Veteran's bipolar disorder, anxiety, or adjustment disorder, is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.  

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's current psychiatric disorders and his military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a),(d).  Specifically, in the November 2014 VA medical examination, the examiner concluded that the Veteran's bipolar disorder, and all other psychiatric symptomatology, were less likely than not related or due to the Veteran's active duty service.  

This opinion was based on a review of the claims folder and was supported by service treatment records discussed above and VA outpatient medical records.  Additionally, the VA examiner explained the Veteran experienced symptoms prior to his service which were not aggravated or altered by any in-service experience or event.  Rather, the VA examiner explained the Veteran's symptoms have been consistent and are not etiologically related to his military service. 


The Board finds the November 2014 VA medical examination and opinion to be probative and entitled to significant weight.  Additionally, the Board observes the evidentiary record does not include any probative medical evidence supporting the acquired psychiatric disorder claim on a direct basis.  

In conclusion, and as discussed above, the Board finds the evidence is against the Veteran's claim for service connection of an acquired psychiatric disorder, other than PTSD on a direct basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on a direct basis is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


